Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered.
Specification
The disclosure is objected to because of the following informalities:
Original specification paragraph [0085], line 1, correct “5a” to “5b”.
Appropriate correction is required.
Claim Objections
Claims 3, 4, 5 and 8 are objected to because of the following informalities:  
Claim 2 is unclear as to whether such claim is a dependent claim or independent claim.  More particularly, claim 2’s preamble recites “A remotely controlled means of transport” while a following paragraph recites “the apparatus according to claim 1”.  
Claim 3, lines 2, 4, 5, 6, 7, 9, 12, 13 and 15, the term “basic” is indefinite as to its meaning, and it is recommended that all occurrences of such term be deleted from the claim;
Claim 3, line 9, “the transaction code” lacks antecedent basis and should be changed to “a transaction code”;
Claim 3, line 12, “the predefined private key are” lacks antecedent basis, and the word “are” should be “is”; the phrase should be changed to “a predefined private key is”;
Claim 3, line 12, “the basic unit” should be changed to “the basic memory unit” for proper antecedent;
Claim 4, line 1, the term “basic” is indefinite as to its meaning, and it is recommended that all occurrences of such term be deleted from the claim;
Claim 4, line 4, change “the received transaction code” to “a received transaction code” for proper antecedent;
Claim 4, line 5, change “the transaction code” to “the received transaction code” for proper antecedent;
Claim 5, line 2, change “the remote control” to “remote control” to eliminate an antecedent concern;
Claim 8, line 6 and 9, the term “basic” is indefinite as to its meaning, and it is recommended that all occurrences of such term be deleted from the claim;

Appropriate correction is required.
Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are as follows.
In claim 1 (and in claim(s) 3, by mutatis mutandis), “a…receiving unit…” has been found to invoke 35 U.S.C. 112(f) interpretation because (Prong 1) such phrase uses the generic placeholder (or nonce) “unit” which, is then, (Prong 2) further coupled with functional language of “…receives an external authentication code and command data via the unsecured data connection”, and which (Prong 3) is not further modified by sufficient structure or material for performing the claimed function.  In attempting to identify original disclosure instances of structure, material or acts which may correspond to the recited function(s), it has been determined that Applicant’s original FIG. 2 and specification paragraph(s) [0066]-[0067]  illustrate and/or disclose a “receiving unit 22” (see also, “receiver unit 42”) receiving an “external authentication code 464” and “command data 442” via an unsecured data connection 56.  However, uncertainty remains as to whether the illustrated and described FIG. 2 block diagram units are structurally implemented or virtually implemented.  Therefore, Applicant has failed to particularly point out and distinctly claim the invention, and as a result, a 112(f)-related 35 U.S.C. 112(b) indefiniteness and/or 35 U.S.C. 112(a) written description rejection has be made as provided elsewhere in this paper.  
 In claim 3, “an input unit…” has been found to invoke 35 U.S.C. 112(f) interpretation because (Prong 1) such phrase uses the generic placeholder (or nonce) “unit” which, is then, (Prong 2) further coupled with functional language of “…receives command data”, and which (Prong 3) is not further modified by sufficient structure or material for performing the claimed function.  In attempting to identify original disclosure instances of structure, material or acts which may correspond to the recited function(s), it has been determined that Applicant’s original FIG. 2 and specification paragraph(s) [0065]-[0067]  illustrate and/or disclose “command data 442 are input via the input unit 44”.  However, uncertainty remains as to whether the illustrated and described FIG. 2 block diagram units are structurally implemented or virtually implemented.  Therefore, Applicant has failed to particularly point out and distinctly claim the invention, and as a result, a 112(f)-related 35 U.S.C. 112(b) indefiniteness and/or 35 U.S.C. 112(a) written description rejection has be made as provided elsewhere in this paper.  
In claim 2, “a control unit…” has been found to invoke 35 U.S.C. 112(f) interpretation because (Prong 1) such phrase uses the generic placeholder (or nonce) “unit” which, is then, (Prong 2) further coupled with functional language of “…wherein the control unit receives the command data and executes a command based on the command data if the control unit receives the release signal”, and which (Prong 3) is not further modified by sufficient structure or material for performing the claimed function.  In attempting to identify original disclosure instances of structure, material or acts which may correspond to the recited function(s), it has been determined that Applicant’s original FIG. 2 and specification paragraph(s) [0084] illustrate and/or disclose a “control unit 18”.  However, uncertainty remains as to whether the illustrated and described FIG. 2 block diagram units are structurally implemented or virtually implemented.  Therefore, Applicant has failed to particularly point out and distinctly claim the invention, and as a result, a 112(f)-related 35 U.S.C. 112(b) indefiniteness and/or 35 U.S.C. 112(a) written description rejection has be made as provided elsewhere in this paper.  
In claim 1 (and in claim(s) 3, by mutatis mutandis), “a…transmitting unit…” has been found to invoke 35 U.S.C. 112(f) interpretation because (Prong 1) such phrase uses the generic placeholder (or nonce) “unit” which, is then, (Prong 2) further coupled with functional language of “…wherein the transmitting unit provides the transaction code via an unsecured data connection”, and which (Prong 3) is not further modified by sufficient structure or material for performing the claimed function.  In attempting to identify original disclosure instances of structure, material or acts which may correspond to the recited function(s), it has been determined that Applicant’s original FIG. 2 and specification paragraph(s) [0062] illustrate and/or disclose a “transmitting unit 26” (see also, “transmitting unit 48”) transmitting a “transaction code 246” via an unsecured data connection 56.  However, uncertainty remains as to whether the illustrated and described FIG. 2 block diagram units are structurally implemented or virtually implemented.  Therefore, Applicant has failed to particularly point out and distinctly claim the invention, and as a result, a 112(f)-related 35 U.S.C. 112(b) indefiniteness and/or 35 U.S.C. 112(a) written description rejection has be made as provided elsewhere in this paper.  
In claim 1 (and in claim(s) 3, by mutatis mutandis), “a…cryptography module…” has been found to invoke 35 U.S.C. 112(f) interpretation because (Prong 1) such phrase uses the generic placeholder (or nonce) “module” which, is then, (Prong 2) further coupled with functional language of “…generates an internal authentication code based on the transaction code, the command data, and the private key”, and which (Prong 3) is not further modified by sufficient structure or material for performing the claimed function.  In attempting to identify original disclosure instances of structure, material or acts which may correspond to the recited function(s), it has been determined that Applicant’s original FIG. 2 and specification paragraph(s) [0081] illustrate and/or disclose a “crypto module 242” (see also, “crypto module 462” and [0058]) which generates an internal authentication code based on the transaction code, the command data, and the private key.  However, uncertainty remains as to whether the illustrated and described FIG. 2 block diagram units are structurally implemented or virtually implemented.  Therefore, Applicant has failed to particularly point out and distinctly claim the invention, and as a result, a 112(f)-related 35 U.S.C. 112(b) indefiniteness and/or 35 U.S.C. 112(a) written description rejection has be made as provided elsewhere in this paper.  
In claim 6, “a…display unit…” has been found to invoke 35 U.S.C. 112(f) interpretation because (Prong 1) such phrase uses the generic placeholder (or nonce) “unit” which, is then, (Prong 2) further coupled with functional language of “…to display the external authentication code”, and which (Prong 3) is not further modified by sufficient structure or material for performing the claimed function.  In attempting to identify original disclosure instances of structure, material or acts which may correspond to the recited function(s), it has been determined that Applicant’s original FIG.3 and specification paragraph(s) [0072] illustrate and/or disclose a “display unit 43” receiving and displaying an “external authentication code 464”.  However, uncertainty remains as to whether the illustrated and described FIG. 3 block diagram units are structurally implemented or virtually implemented.  Therefore, Applicant has failed to particularly point out and distinctly claim the invention, and as a result, a 112(f)-related 35 U.S.C. 112(b) indefiniteness and/or 35 U.S.C. 112(a) written description rejection has be made as provided elsewhere in this paper.  
In claim 1, “a…comparison module…” has been found to invoke 35 U.S.C. 112(f) interpretation because (Prong 1) such phrase uses the generic placeholder (or nonce) “module” which, is then, (Prong 2) further coupled with functional language of “…to compare authentication codes” and which “…generates a release signal to release the command data if the external authentication code matches the internal authentication code”, and which (Prong 3) is not further modified by sufficient structure or material for performing the claimed function.  In attempting to identify original disclosure instances of structure, material or acts which may correspond to the recited function(s), it has been determined that Applicant’s original FIG. 2 and specification paragraph(s) [0056]  illustrate and/or disclose a “comparison module 244” designed to generate a release signal 250 if a comparison of two authentication codes produces a match.  However, uncertainty remains as to whether the illustrated and described FIG. 2 block diagram units are structurally implemented or virtually implemented.  Therefore, Applicant has failed to particularly point out and distinctly claim the invention, and as a result, a 112(f)-related 35 U.S.C. 112(b) indefiniteness and/or 35 U.S.C. 112(a) written description rejection has be made as provided elsewhere in this paper.  
In claim 4, “a…checking module…” has been found to invoke 35 U.S.C. 112(f) interpretation because (Prong 1) such phrase uses the generic placeholder (or nonce) “module” which, is then, (Prong 2) further coupled with functional language which “…checks the received transaction code” and “…outputs an interrupt signal if the transaction code is not authentic”, and which (Prong 3) is not further modified by sufficient structure or material for performing the claimed function.  In attempting to identify original disclosure instances of structure, material or acts which may correspond to the recited function(s), it has been determined that Applicant’s original FIG. 2 and specification paragraph(s) [0063]-[0067]  illustrate and/or disclose a “checking module 466”which can carry out a check to determine whether elements match the private key 282 stored in the basic memory unit 41.  However, uncertainty remains as to whether the illustrated and described FIG. 2 block diagram units are structurally implemented or virtually implemented.  Therefore, Applicant has failed to particularly point out and distinctly claim the invention, and as a result, a 112(f)-related 35 U.S.C. 112(b) indefiniteness and/or 35 U.S.C. 112(a) written description rejection has be made as provided elsewhere in this paper.  
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b)  based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description and may not be sufficiently enabled to support the full scope of the claim.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as lacking adequate written description, with this rejection being interrelated to the 35 U.S.C. 112(b) rejection and 35 U.S.C. 112(f) interpretations which may be found elsewhere within this Office Action.  That is, a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description and may not be sufficiently enabled to support the full scope of the claim.  Remedial actions which are available to Applicant may be found within the 35 U.S.C. 112(b) which may be found elsewhere within this Office Action

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with this rejection being interrelated to the 35 U.S.C. 112(f) interpretations which may be found elsewhere within this Office Action.  That is, various claim limitations of claims 1-4 and 6 have been found to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, interpretation, while uncertainty exists as to whether the written description discloses the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  See limitations detailed within the 112(f) section provided elsewhere in this Office Action.  Therefore, claims 1-4 and 6 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
NOTE: In the several art-discussion paragraphs to follow, “bolded” text portions include a reiteration of Applicant’s existing claim limitations, while intra-dispersed text (i.e., parenthesized non-bolded text) following each “bolded” text portion provides one or more descriptive pointer (e.g., “widget 1”; FIG. 1; para. [0001], lines 1-5) presenting examiner comment to help relate portions of the applied art reference(s) to Applicant’s claim limitations.  Such descriptive pointers point to portions of Applicant’s original specification.  As only a limited number of pointers have been provided in the interest of conciseness, Applicant is advised to further review the art for further art reference disclosure portions of interest.  That is, the descriptive pointers provided are not meant to be exhaustive or comprehensive, and are only meant to present a single lead-in point for a reader’s more detailed review of the art reference for subject claim limitations.  Further, “” text portions represent claim limitation portions not taught by the art being discussed, while subsequent “underline-bolded” text portions indicated that the previously un-taught claim limitation portions are being taught by the most-recent art reference being discussed.
Claims 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US20170232931A1), hereinafter, “Fernando”, in view of Fielder (US20160048692A1), hereinafter, “Fielder”.
Regarding claim 3, Fernando discloses: 
A transmission apparatus (“transponder 80”, Fernando FIG. , 2) for command data (“…unlock/lock door locks 16, turn on power source 22…”, Fernando para. [0027], line 14), comprising:
a basic receiving unit (“I/O interface 82”, Fernando FIG. 2);
an input unit (“Inputs 81”, Fernando FIG. 2);
a basic processor unit (“Processing Unit 84”, Fernando FIG. 2);
a basic transmitting unit (“I/O interface 82”, Fernando FIG. 2) and
a basic memory unit (“Storage Unit 86”, Fernando FIG. 2);
wherein the basic processor unit has a basic cryptography module to generate an authentication code (“…processing unit 84 may be configured to generate and transmit an authentication signal based on security key 88, which enables encrypted communication with controller 100.”, Fernando para. [0027], lines 9-12; “cryptographic algorithm”, Fernando para. [0028], line 10-11; “…transponder may calculate the function based on the random value, ƒ(X), to generate the expected response. The expected response may provide an authorization signal…”, Fernando para. [0040], lines 6-8; NOTE: Fernando’s “expected response” is being interpreted as the claimed external “authentication signal”);
wherein the basic receiving unit receives the transaction code (“…controller 100 may transmit the challenge to mobile device 90 over second network 72 (e.g., a cellular network).”, Fernando para. [0037], lines 9-11; “In Step 1130, mobile device 90 may relay the challenge to transponder 80.”, Fernando para. [0038], lines 1-2; NOTE: Fernando’s “challenge” signal is being interpreted as the claimed “transaction code”) via an unsecured data connection (“…controller 100 may transmit the challenge to mobile device 90 over second network 72 (e.g., a cellular network)”, Fernando para. [0037], lines 8-11);
wherein the input unit receives command data (“…input by sequentially actuating one or more inputs 81 on transponder 80. Inputs 81 may include buttons and/or touch-sensitive surfaces”, Fernando para. [0022], lines 24-26);
wherein data of the predefined private key are stored in the basic unit (“Security keys 88, 108 may be installed in each of storage unit 86, 106 and enable encrypted communication.”, Fernando para. [0028], lines 1-2);
wherein the basic cryptography module (“…processing unit 84 may be configured to generate and transmit an authentication signal based on security key 88, which enables encrypted communication with controller 100”, Fernando para. [0027], lines 9-12; “cryptographic algorithm”, Fernando para. [0028], line 10-11) generates an external authentication code (“In Step 1150, transponder 80 may generate and transmit an expected response to mobile device 90.”, Fernando para. [0040], lines 1-2; NOTE: Fernando’s “expected response” is being interpreted as the claimed “external authentication signal”) based on the transaction code (“…security key 88 may include a function, ƒ(x), identical to the function of security key 108. After receiving the random value, X, of the challenge, transponder may calculate the function based on the random value, ƒ(X), to generate the expected response. The expected response may provide an authorization signal”, Fernando para. [0040], lines 3-5; NOTE, Fernando’s “challenge” signal is being interpreted as the claimed “transaction code” which includes the random value, X (Fernando para. [0037], lines 7-8); and
wherein the basic transmitting unit provides the external authentication code (“…the authentication signal being an expected response to the challenge”, Fernando claim 16; “…transponder 80 may generate …an expected response…”, Fernando para. [0040], lines 1-2;  NOTE: Fernando’s “expected response” is being interpreted as the claimed external “authentication signal”) and the command data (“…transponder 80 may continually transfer data with mobile device 90 and/or controller 100, including an authentication signal and/or a command signal”, Fernando para [0019], lines 11-13) via the unsecured data connection (“Transponder 80 may then transmit the expected response to mobile device 90 over first network 70.”, Fernando para. [0040], lines 10-12;  “First network 70 … may be a number of different types of wired and wireless networks.”, Fernando para. [0018], lines 1-2).
Fernando does not disclose using the “command data” for authentication code generation, but Fielder (from a similar field of technology related to a remote control system for vehicles) teaches, “wherein the cryptography module generates an internal authentication code based on …the command data”.  More particularly, Fielder teaches “…a mechanism to authenticate …as well as a mechanism to securely transmit commands and content to the token over an unsecured communication channel.”, Fielder para. [0102], lines 5-8.  Of relevance, in Fielder’s para. [0117]-[0118]: 
[0117] …In Step 1204, the ACAS (obtained in Step 1008 of FIG. 10), the command (in an unscrambled form), and the scrambled data are used as input into a hash operation to generate a CAMD. The hash operation corresponds to the same hash operation being implemented by the administrator in Step 1042 of FIG. 10. In Step 1206 of FIG. 12, the CAMD received in Step 1200 is compared with the CAMD generated in Step 1204.
[0118] In Step 1208, a determination is made about whether the CAMDs match. If the CAMDs match, …the command (received in Step 1200) is performed by the token using the unscrambled data obtained in Step 1210.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando to incorporate Fielder’s teachings of including a “command” within authentication signaling, so as to provide an arrangement “…wherein the cryptography module generates an internal authentication code based on the transaction code, the command data, and the private key.”  Motivation would have been to provide “a mechanism to securely transmit commands …over an unsecured communication channel.” (Fielder para. [0102], lines 6-8).
Regarding claim 5, Fernando and Fiedler disclose the transmission apparatus according to parent claim 3.  In addition, Fernando discloses:
wherein the transmission apparatus (“transponder 80”, Fernando FIG. 2) is a remote control apparatus (“e.g., a key fob”, Fernando para. [0003], line 4) for the remote control of a remotely controlled means of transport (“a sports car, a coupe, a sedan, a pick-up truck, a station wagon, a sports utility vehicle (SUV), a minivan, or a conversion van”, Fernando para. [0014], lines 3-5).
Regarding claim 8, Fernando discloses:
A method for transmitting command data (Fernando FIG. 4), the method comprising the steps of:
receiving a transaction code (Fernando FIG. 4, step 1130; “…controller 100 may transmit the challenge to mobile device 90 over second network 72 (e.g., a cellular network).”, Fernando para. [0037], lines 9-11; In thus having received the transaction code, then “In Step 1130, mobile device 90 may relay the challenge to transponder 80.”, Fernando para. [0038], lines 1-2; NOTE: Fernando’s “challenge” signal is being interpreted as the claimed “transaction code”) via an unsecured data connection (“…controller 100 may transmit the challenge to mobile device 90 over second network 72 (e.g., a cellular network)”, Fernando para. [0037], lines 8-11) by means of a basic receiving unit (“I/O interface 82”, Fernando FIG. 2);
receiving command data by means of an input unit (“…input by sequentially actuating one or more inputs 81 on transponder 80. Inputs 81 may include buttons and/or touch-sensitive surfaces”, Fernando para. [0022], lines 24-26);
generating, by means of a basic cryptography module (“……security keys 88, 108 may include a synchronized clock or pseudo-number generator that rotates through various passcodes produced by a cryptographic algorithm …”, Fernando para. [0028], lines 8-11; “…processing unit 84 may be configured to generate and transmit an authentication signal based on security key 88, which enables encrypted communication with controller 100”, Fernando para. [0027], lines 9-12; “cryptographic algorithm”, Fernando para. [0028], line 10-11), an external authentication code (“In Step 1150, transponder 80 may generate and transmit an expected response to mobile device 90.”, Fernando para. [0040], lines 1-2; NOTE: Fernando’s “expected response” is being interpreted as the claimed “external authentication signal”) based on the transaction code(“…security key 88 may include a function, ƒ(x), identical to the function of security key 108. After receiving the random value, X, of the challenge, transponder may calculate the function based on the random value, ƒ(X), to generate the expected response. The expected response may provide an authorization signal”, Fernando para. [0040], lines 3-5; NOTE, as indicated previously, Fernando’s “challenge” signal is being interpreted as the claimed “transaction code” which includes the random value, X (Fernando para. [0037], lines 7-8) stored in a basic memory unit (“Security keys 88, 108 may be installed in each of storage unit 86, 106 and enable encrypted communication.”, Fernando para. [0028], lines 1-2); and
providing the external authentication code and the command data (“…the authentication signal being an expected response to the challenge”, Fernando claim 16; “…transponder 80 may continually transfer data with mobile device 90 and/or controller 100, including an authentication signal and/or a command signal”, Fernando para [0019], lines 11-13 “…transponder 80 may generate …an expected response…”, Fernando para. [0040], lines 1-2;  NOTE: Fernando’s “expected response” is being interpreted as the claimed external “authentication signal”) via the unsecured data connection (“Transponder 80 may then transmit the expected response to mobile device 90 over first network 70.”, Fernando para. [0040], lines 10-12;  “First network 70 … may be a number of different types of wired and wireless networks.”, Fernando para. [0018], lines 1-2) by means of a basic transmitting unit (“I/O interface 82” of transponder, Fernando FIG. 2).
Fernando does not disclose using the “command data” for authentication code generation, but Fielder (from a similar field of technology related to a remote control system for vehicles) teaches, “wherein the cryptography module generates an internal authentication code based on …the command data”.  More particularly, Fielder teaches “…a mechanism to authenticate …as well as a mechanism to securely transmit commands and content to the token over an unsecured communication channel.”, Fielder para. [0102], lines 5-8.  Of relevance, in Fielder’s para. [0117]-[0118]: 
[0117] …In Step 1204, the ACAS (obtained in Step 1008 of FIG. 10), the command (in an unscrambled form), and the scrambled data are used as input into a hash operation to generate a CAMD. The hash operation corresponds to the same hash operation being implemented by the administrator in Step 1042 of FIG. 10. In Step 1206 of FIG. 12, the CAMD received in Step 1200 is compared with the CAMD generated in Step 1204.
[0118] In Step 1208, a determination is made about whether the CAMDs match. If the CAMDs match, …the command (received in Step 1200) is performed by the token using the unscrambled data obtained in Step 1210.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando to incorporate Fielder’s teachings of including a “command” within authentication signaling, so as to provide an arrangement “…wherein the cryptography module generates an internal authentication code based on the transaction code, the command data, and the private key.”  Motivation would have been to provide “a mechanism to securely transmit commands …over an unsecured communication channel.” (Fielder para. [0102], lines 6-8).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US20170232931A1), hereinafter, “Fernando”, in view of Fielder (US20160048692A1), hereinafter, “Fielder”, further in view of Schneider (US20160147990A1), hereinafter “Schneider”.
Regarding claim 6, Fernando and Fiedler disclose the transmission apparatus according to parent claim 3, and Fernando discloses “the external authentication code” (“…the authentication signal being an expected response to the challenge”, Fernando claim 16; “…transponder 80 may generate …an expected response…”, Fernando para. [0040], lines 1-2;  NOTE: Fernando’s “expected response” is being interpreted as the claimed external “authentication signal”).
 Fernando and Fiedler do not explicitly teach a display unit to display the …authentication code.  However, Schneider (directed to the similar field of authentication of motor vehicles, including aircraft, see Schneider para. [0028], lines 8-10) teaches “a display unit to display the …authentication code” (“displaying the authorization code …via a display device”, Schneider para. [0018], lines 9-10).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando and Fielder to incorporate Schneider’s teachings of displaying an authentication code on a display.
Motivation would have been to provide the ability “to read various security codes and to [allow the ability to] manually re-enter them elsewhere” (Schneider para. [0003], lines 7-8).
Regarding claim 9, Fernando and Fielder disclose the transmission apparatus according to parent claim 8, and Fernando discloses “the external authentication code” (“…the authentication signal being an expected response to the challenge”, Fernando claim 16; “…transponder 80 may generate …an expected response…”, Fernando para. [0040], lines 1-2;  NOTE: Fernando’s “expected response” is being interpreted as the claimed external “authentication signal”).
 Fernando and Fiedler do not explicitly teach outputting the …authentication code on a display unit.  However, Schneider (directed to authentication of motor vehicles, including aircraft, Schneider para. [0028], lines 8-10) teaches “outputting the …authentication code on a display unit. (“displaying the authorization code …via a display device”, Schneider para. [0018], lines 9-10).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando and Fielder to incorporate Schneider’s teachings of displaying an authentication code on a display.
Motivation would have been to provide the ability “to read various security codes and to [allow the ability to] manually re-enter them elsewhere” (Schneider para. [0003], lines 7-8).

Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US20170232931A1), hereinafter, “Fernando”, in view of Fielder (US20160048692A1), hereinafter, “Fielder”, further in view of Rangarajan (US20170269611A1), hereinafter “Rangarajan”.
Regarding claim 1, Fernando discloses:
An apparatus (“Controller 100”, Fernando FIG. 2) for releasing received command data (“…controller 100 may receive a control request from mobile device 90 to perform a vehicle function.”, Fernando para. [0036], lines 1-2; “…perform the vehicle function based on the expected response matching the valid response”, Fernando claim 8), the apparatus comprising:
a receiving unit (“The processing unit may be configured to: receive a control request to perform a vehicle function from the mobile device”, Fernando para. [0006], lines 5-8);
a processor unit (“Processing Unit 104” of Controller, Fernando FIG. 2);
a transmitting unit (“…controller 100 may generate and transmit a challenge from the vehicle 10 to mobile device 90”, Fernando [0037], lines 1-2); and
a memory unit (“Storage unit 106” of Controller, Fernando FIG. 2);
wherein the processor unit comprises:
a code generator (“…security keys …108 may include a …pseudo-number generator”, Fernando para. [0028], lines 8-9) to generate a transaction code (“…controller 100 may generate and transmit a challenge from vehicle 10 to mobile device 90. …the challenge may be based on security key …108 stored in …controller 100.  …The challenge may include a random value, X, which is generated and transmitted by the controller 100 to mobile device 90.”, Fernando para. [0037], lines 1-9);  NOTE: Fernando’s “challenge” signal is being interpreted as the claimed “transaction code”;
a cryptography module (“…security keys …88 may include a synchronized clock or pseudo-number generator that rotates through various passcodes produced by a cryptographic algorithm …”, Fernando para. [0028], lines 8-11; “…processing unit 84 may be configured to generate and transmit an authentication signal based on security key 88, which enables encrypted communication with controller 100”, Fernando para. [0027], lines 9-12; “cryptographic algorithm”, Fernando para. [0028], line 10-11) to generate an authentication code (“…the authentication signal being an expected response to the challenge”, Fernando claim 16; NOTE: Fernando’s “expected response” is being interpreted as the claimed external “authentication signal”); and
a comparison module to compare authentication codes (“…the processing unit is further configured to compare the expected response to the valid response…”, Fernando claim 8; NOTE: Fernando’s “valid response” is being interpreted as the claimed “internal authentication signal”);
wherein the code generator (“…security keys …108 may include a …pseudo-number generator”, Fernando para. [0028], lines 8-9) generates a transaction code (“…controller 100 may generate and transmit a challenge from vehicle 10 to mobile device 90. …the challenge may be based on security key …108 stored in …controller 100.  …The challenge may include a random value, X, which is generated and transmitted by the controller 100 to mobile device 90.”, Fernando para. [0037], lines 1-9; NOTE: Fernando’s “challenge” signal is being interpreted as the claimed “transaction code”);
wherein the transmitting unit (“…controller 100 may generate and transmit a challenge from the vehicle 10 to mobile device 90”, Fernando [0037], lines 1-2) provides the transaction code (“…transmit a challenge from vehicle 10 to mobile device 90. …the challenge may be based on security key …108 stored in …controller 100.  …The challenge may include a random value, X, which is generated and transmitted by the controller 100 to mobile device 90.”, Fernando para. [0037], lines 2-9) via an unsecured data connection (“…controller 100 may transmit the challenge to mobile device 90 over second network 72 (e.g., a cellular network)”, Fernando para. [0037], lines 8-11);
wherein the receiving unit (“…processing unit may be configured to: receive a control request…”, Fernando para. [0006], lines 5-6) receives an external authentication code (“After receiving the random value, X, of the challenge, transponder may calculate the function based on random value, f(X), to generate the expected response.  The expected response may provide an authorization signal, verifying that transponder 80 includes security key 88 identical to security key 108 of controller 100.”, Fernando para. [0040], lines 5-10; NOTE: Fernando’s “expected response” is being interpreted as the claimed external “authentication signal”) and command data (“transponder 80 may continually transfer …a command signal generated in response to inputs 81. …first network 70 may include a Bluetooth Low Energy™ network, for example”, Fernando para. [0019], lines 11-16) via the unsecured data connection (“Transponder 80 may then transmit the expected response to mobile device 90 over first network 70.”, Fernando para. [0040], lines 10-12;
wherein data of a predefined private key are stored in the memory unit (“security key 108 may be stored in storage unit 106”, Fernando para. [0025], lines 7-8);
wherein the cryptography module generates an internal authentication code based on the transaction code (“…controller 100 may generate a valid response …determined by inputting the random value, X, of the challenge, into the function, ƒ(x), of the security key 108.”, Fernando para. [0042], lines 1-4); and
wherein the comparison module  (“…the processing unit is further configured to compare the expected response to the valid response, and perform the vehicle function based on the expected response matching the valid response”, Fernando, claim 8).
Fernando does not disclose using the “command data” for authentication code generation, but Fielder (from a similar field of technology related to a remote control system for vehicles) teaches, “wherein the cryptography module generates an internal authentication code based on …the command data”.  More particularly, Fielder teaches “…a mechanism to authenticate …as well as a mechanism to securely transmit commands and content to the token over an unsecured communication channel.”, Fielder para. [0102], lines 5-8.  Of relevance, in Fielder’s para. [0117]-[0118]: 
[0117] …In Step 1204, the ACAS (obtained in Step 1008 of FIG. 10), the command (in an unscrambled form), and the scrambled data are used as input into a hash operation to generate a CAMD. The hash operation corresponds to the same hash operation being implemented by the administrator in Step 1042 of FIG. 10. In Step 1206 of FIG. 12, the CAMD received in Step 1200 is compared with the CAMD generated in Step 1204.
[0118] In Step 1208, a determination is made about whether the CAMDs match. If the CAMDs match, …the command (received in Step 1200) is performed by the token using the unscrambled data obtained in Step 1210.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando to incorporate Fielder’s teachings of including a “command” within authentication signaling, so as to provide claim 1’s arrangement “…wherein the cryptography module generates an internal authentication code based on the transaction code, the command data, and the private key.”  Motivation would have been to provide “a mechanism to securely transmit commands …over an unsecured communication channel.” (Fielder para. [0102], lines 6-8).
The combination of Fernando and Fielder does not explicitly disclose a “release signal”, but Rangarajan teaches outputting a “control signal” (Rangarajan para [0045], line 10) upon a fault or failure (e.g., loss of air traffic control signals”, Rangarajan para. [0023], last two lines), which controls whether to “block commands” (Rangarajan’s “safe state”, para. [0044], third last line) or to communicate commands to a flight management system (Rangarajan’s “normal operation”, para. [0005], line 17) for implementation.  NOTE: Rangarajan’s “control signal” is being interpreted as teaching the claimed “release signal”.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando and Fielder to incorporate Rangarajan’s teachings of including a “control signal” after Fernando’s authentication code comparison, so as to provide claim 1’s arrangement “…wherein the comparison module generates a release signal to release the command data if the external authentication code matches the internal authentication code.”  Motivation would have been to utilize a control signal to switch between normal command operations and a safe mode (Rangarajan para. [0005], lines 12-17).
Regarding dependent claim 2, Fernando and Fiedler disclose 
A remotely controlled means of transport (“vehicle 10”, Fernando FIG. 1), comprising:
the apparatus according to claim 1 (see claim 1 mapping provided within the section rejecting claim 1).
Fernando further discloses:
a control unit (“controller 100”, Fernando FIG. 2);
wherein the control unit receives the command data and executes a command based on the command data if the control unit receives the release signal (“…controller 100 may receive a control request from mobile device 90 to perform a vehicle function.”, Fernando para. [0036], lines 1-2; “…perform the vehicle function based on the expected response matching the valid response”, Fernando claim 8); and
wherein the transmitting unit transmits (“…controller 100 may generate and transmit …from the vehicle 10 to mobile device 90”, Fernando [0037], lines 1-2) an acknowledgement signal if the external authentication code matches the internal authentication code (“In some embodiments, the remote control system may be configured to perform a challenge-response authentication protocol to verify the control request of the mobile device.”, Fernando para. [0013], lines 14-17).
Resulting from the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange Fernando with Fielder and Rangarajan to provide the above-discussed arrangement as claimed in claim 2.
Regarding claim 4, Fernando and Fiedler disclose the transmission apparatus according to parent claim 3.
Fernando further discloses
wherein the basic processor (“Processing Unit 84”, Fernando FIG. 2) comprises:
a checking module (“controller 100”, Fernando FIG. 2);
wherein the checking module checks the received transaction code (Fernando’s “challenge” signal is being interpreted as the claimed “transaction code”; Fernando checks authenticity of its “challenge” signal as an adjunct to generation of its “valid response” (i.e., authentication signal); more particularly, any “challenge” signal first generated by the controller 100, is received by the mobile device 90 and then the transponder 80 which uses it to generate a “expected response” (Fernando para. [0040], lines 5-7; ultimately, the mobile device 90 relays an unaltered “challenge” signal (Fernando para. [0041], lines 5-7) together with the “expected response” back to the controller 100;  the controller 100 uses the random value X included within the returned “challenge”, to determine a “valid response” (“…generate a valid response …by inputting the random value, X, of the challenge into the function, f(x), of the security key 108”, Fernando para. [0042], lines 1-4) which it then compares to the “expected response”, Fernando para. [0043], lines 1-2)); and
wherein the checking module outputs an interrupt (and if no match (e.g., because the “challenge” signal was not authentic), the controller rejects (interrupts) performing the function request (“…may reject the request from mobile device 90 in Step 1200…”, Fernando para. [0043], lines 4-5).
The combination of Fernando and Fielder does not explicitly disclose an “interrupt signal”, but Rangarajan (from a similar field of technology related to assuring that autonomous operation of an unmanned aerial vehicle does not give rise to an unsafe condition, Rangarajan para 1, last two lines) teaches outputting a “control signal” (Rangarajan para [0045], line 10) upon detection of a fault or failure (e.g., “invalid commands”, Rangarajan para. [0023], line 9), which controls whether to “block commands” (Rangarajan’s “safe state”, para. [0044], third last line) or to communicate commands to a flight management system (Rangarajan’s “normal operation”, para. [0005], line 17) for implementation.  NOTE: Rangarajan’s “control signal” is being interpreted as teaching the claimed “interrupt signal”.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando and Fielder to incorporate Rangarajan’s teachings of including a “control signal” following Fernando’s authentication code comparison, so as to provide an arrangement “…wherein the checking module outputs an interrupt signal if the transaction code is not authentic.”  Motivation would have been to utilize a control signal to switch between normal command operations and a safe mode (Rangarajan para. [0005], lines 12-17) in response to invalid commands (e.g., failed authentication match).
Regarding claim 7, Fernando teaches:
A method for releasing received command data (Fernando FIG. 4), the method comprising the steps of:
generating a transaction code (Fernando FIG. 4, step 1120) by means of a code generator (“…security keys …108 may include a …pseudo-number generator”, Fernando para. [0028], lines 8-9; “…controller 100 may generate and transmit a challenge from vehicle 10 to mobile device 90. …the challenge may be based on security key …108 stored in …controller 100.  …The challenge may include a random value, X, which is generated and transmitted by the controller 100 to mobile device 90.”, Fernando para. [0037], lines 1-9); NOTE: Fernando’s “challenge” signal is being interpreted as the claimed “transaction code”);
providing the transaction code (Fernando FIG. 4, step 1130) via an unsecured data connection (“…controller 100 may transmit the challenge to mobile device 90 over second network 72 (e.g., a cellular network)”, Fernando para. [0037], lines 8-11) by means of a transmitting unit (“…controller 100 may generate and transmit a challenge from the vehicle 10 to mobile device 90”, Fernando [0037], lines 1-2);
receiving (Fernando FIG. 4, step 1130) an external authentication code (“After receiving the random value, X, of the challenge, transponder may calculate the function based on random value, f(X), to generated the expected response.  The expected response may provide an authorization signal, verifying that transponder 80 includes security key 88 identical to security key 108 of controller 100.”, Fernando para. [0040], lines 5-10); “Transponder 80 may then transmit the expected response to mobile device 90 over first network 70.”, Fernando para. [0040], lines 10-12; NOTE: Fernando’s “expected response” is being interpreted as the claimed “external authentication signal”) and command data (“…transponder 80 may continually transfer data with mobile device 90 and/or controller 100, including an authentication signal and/or a command signal”, Fernando para [0019], lines 11-13) via the unsecured data connection  “First network 70 … may be a number of different types of wired and wireless networks.”, Fernando para. [0018], lines 1-2) by means of a receiving unit (“…processing unit may be configured to: receive a control request…”, Fernando para. [0006], lines 5-6);
generating (Fernando FIG. 4, step 1130), by means of a cryptography module (“…security keys 88, 108 may include a synchronized clock or pseudo-number generator that rotates through various passcodes produced by a cryptographic algorithm …”, Fernando para. [0028], lines 8-11; “…processing unit 84 may be configured to generate and transmit an authentication signal based on security key 88, which enables encrypted communication with controller 100”, Fernando para. [0027], lines 9-12; “cryptographic algorithm”, Fernando para. [0028], line 10-11), an internal authentication code (“…controller 100 may generate a valid response …determined by inputting the random value, X, of the challenge, into the function, ƒ(x), of the security key 108.”, Fernando para. [0042], lines 1-4); NOTE: Fernando’s “valid response” is being interpreted as the claimed “internal authentication signal”) based on the transaction code(“…controller 100 may generate a valid response …determined by inputting the random value, X, of the challenge, into the function, ƒ(x), of the security key 108.”, Fernando para. [0042], lines 1-4) stored in a memory unit (“security key 108 may be stored in storage unit 106”, Fernando para. [0025], lines 7-8);
comparing the internal authentication code with the external authentication code by means of a comparison module (“…the processing unit is further configured to compare the expected response to the valid response, and perform the vehicle function based on the expected response matching the valid response”, Fernando, claim 8; NOTE: Fernando’s “expected response” is being interpreted as the claimed “external authentication signal”, and Fernando’s “valid response” is being interpreted as the claimed “internal authentication signal”); and
 (“…the processing unit is further configured to compare the expected response to the valid response, and perform the vehicle function based on the expected response matching the valid response”, Fernando, claim 8).
Fernando does not disclose using the “command data” for authentication code generation, but Fielder (from a similar field of technology related to a remote control system for vehicles) teaches, “wherein the cryptography module generates an internal authentication code based on …the command data”.  More particularly, Fielder teaches “…a mechanism to authenticate …as well as a mechanism to securely transmit commands and content to the token over an unsecured communication channel.”, Fielder para. [0102], lines 5-8.  Of relevance, in Fielder’s para. [0117]-[0118]: 
[0117] …In Step 1204, the ACAS (obtained in Step 1008 of FIG. 10), the command (in an unscrambled form), and the scrambled data are used as input into a hash operation to generate a CAMD. The hash operation corresponds to the same hash operation being implemented by the administrator in Step 1042 of FIG. 10. In Step 1206 of FIG. 12, the CAMD received in Step 1200 is compared with the CAMD generated in Step 1204.
[0118] In Step 1208, a determination is made about whether the CAMDs match. If the CAMDs match, …the command (received in Step 1200) is performed by the token using the unscrambled data obtained in Step 1210.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando to incorporate Fielder’s teachings of including a “command” within authentication signaling, so as to provide an arrangement “…wherein the cryptography module generates an internal authentication code based on the transaction code, the command data, and the private key.”  Motivation would have been to provide “a mechanism to securely transmit commands …over an unsecured communication channel.” (Fielder para. [0102], lines 6-8).
The combination of Fernando and Fielder does not explicitly disclose using a “release signal”, but Rangarajan (from a similar field of technology related to assuring that autonomous operation of an unmanned aerial vehicle does not give rise to an unsafe condition, Rangarajan para 1, last two lines) teaches using a “control signal” (Rangarajan para [0045], line 10) upon a fault or failure (e.g., loss of air traffic control signals”, Rangarajan para. [0023], last two lines), which controls whether to “block commands” (Rangarajan’s “safe state”, para. [0044], third last line) or to communicate commands to a flight management system (Rangarajan’s “normal operation”, para. [0005], line 17) for implementation.  NOTE: Rangarajan’s “control signal” is being interpreted as teaching the claimed “release signal”.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernando and Fielder to incorporate Rangarajan’s teachings of including a “control signal” after Fernando’s authentication code comparison, so as to provide an arrangement “…generating a release signal to release the command data if the external authentication code matches the internal authentication code.”  Motivation would have been to utilize a release signal to switch between normal command operations and a safe mode (Rangarajan para. [0005], lines 12-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e., see items listed within the Form PTO-892 and/or art attachments provided together herewith as attachments to this communication.  Of particular interest:
Byrne (US9826415B1) related to systems, devices, and techniques directed to a tactical wireless base station which may be deployed on an unmanned aerial vehicle (UAV) to search for a wireless signal of a target user equipment (UE) corresponding to a lost hiker, for example, in an area out of range of traditional base stations.  Byrne further teaches that an authentication module may include an encryption key to encrypt instructions to ensure that instructions provided to a wirelessly enabled device are valid instructions.
Ohshima (US20160148450A1) teaches that a command such as an automatic driving instruction signal may be at least part of an authentication signal. 
Fielder (WO2010111440A2) teaches generating a command authentication message digest (CAMD) including a token using a command, scrambled data, and an Administrative Command Authentication Secret (ACAS).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J SKWIERAWSKI whose telephone number is (571)272-2642. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisory Primary Examiner (SPE) Yin-Chen Shaw can be reached on (571)272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Paul J. Skwierawski/
Examiner, Art Unit 2498                                                                                                                                                                                                        

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498